Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021 and 01/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first communication unit configured to”, “a second communication unit configured to”, “a control unit configured to” in claim 1 and  “a determination unit configured to” in Claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a first communication unit configured to”, “a second communication unit configured to” in claim 1 and “a determination unit configured to” in Claim 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim and there no association between the structure and the function can be found in the specification.   Therefore, the claims 1 and 5 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 2-4 and 6-18, these claims depend from claim 1, and thus are rejected for the same reason stated above for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 12, 15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPAT 7200397, henceforth “Jones”) and in view of Lam et al. (US 20170325142, henceforth “Lam”).
Examiner’s note: in what follows, references are drawn to Jones unless otherwise mentioned.
Regarding claim 1, Jones teaches a communication apparatus comprising (FIG. 4 is a block diagram illustrating components in the mobile station that can be used to communicate with the first and second radio networks 52, 54 of FIG. 1, see column 6 lines [32-34].) : 
a first communication unit configured to execute communication in a first communication network (FIG. 4, the mobile station 50 includes a first radio 170 for communicating with the first radio network 52 via a first wireless interface 174. The first radio 170 may be a WWAN radio. The first wireless interface 174 may be the air interface 152 of FIG. 3, see column [6] lines [32-52].);
a second communication unit configured to execute communication in a second communication network (FIG. 4, the mobile station 50 also includes a second radio 172 for communicating with the second radio network 54 via a second wireless interface 176. The and 
a control unit configured to, in a case where the apparatus is in connection with the first communication network, (FIG. 4, a processor 178 connects to the first radio 170 and second radio 172 and controls their operation, see column 6 lines [32-34]. FIG. 6 is a flowchart of an exemplary process that the mobile station can use to check the availability of the second radio network 54. At Step 224, the mobile station successfully establishes a connection with the second radio network 54, see column [10] lines [37-52]. The second radio network 54 may have faster access speeds, lower costs or other factors that make using the second radio network 54 preferable to using the first radio network 52. Thus, when the second radio network 54 is available, the mobile station may preferably use the second radio network 54. Although the second radio network 54 may be available, the mobile station 50 might continue to use the first radio network 52 as well. For example, the first radio network 52 may be a WWAN that provides both voice and data services. If the second radio network 54 is available, the mobile station 50 might switch to using the second radio network 54 for data services while continuing to use the first radio network 52 for voice services. Alternatively, the mobile station 50 might use the second radio network 54 for data services while continuing to use the first radio network 52 for both voice and data services, thereby potentially achieving a faster data rate than could be achieved from using either one of the radio networks individually for data services, see column [9] lines [62-67] – column [10] lines [1-24]. The missing/crossed out limitations will be discussed in view of Lam.).
 a control unit configured to, in a case where the apparatus is in connection with the first communication network, based on a characteristic of the first communication network, control a connection to the second communication network in a state in which the connection with the first communication network is maintained.
 However, Lam discloses the missing/crossed limitations comprising: (1) a control unit configured to, in a case where the apparatus is in connection with the first communication network, based on a characteristic of the first communication network, control a connection to the second communication network in a state in which the connection with the first communication network is maintained (FIGS. 1-2 illustrate examples in which a client device continues a multimedia session with an endpoint while connecting to multiple communication networks. FIG. 1 illustrates an embodiment in which a client device 110 continues a multimedia session with an endpoint 140 while connecting to multiple communication networks 120, 122, and 124. FIG. 1 illustrates an example in which client device 110 is a tablet computer. However, client device 110 may be embodied in other form factors such as, but not limited to, a smartphone, a smartwatch, a fitness tracker, smart glasses, a gaming machine, a set-top box, a camera, a peripheral device, a wearable device, a personal digital assistant, a notebook computer, or a desktop computer. During a first time period t1, client device 110 is connected to, and transfers data via, a first communication network 120. Client device 110 may establish and maintain a wireless data connection with first communication network 120 via, for example, cellular data communication, Wi-Fi (a general term for devices and protocols in accordance with various aspects of the IEEE 802.11 standard), optical data communication, and wireless personal area network technologies (for example, ANT, UWB, Bluetooth, ZigBee, and Wireless USB). an internal business network extending over a significant geographical distance. Accordingly, via first communication network 120, client device 110 may also transfer data to and from WAN 130 and devices connected to WAN 130 during the time period t1 that client device 110 is connected to first communication network 120. While client device 110 is connected to the first communication network 120, client device 110 is associated with a first network address 112a on WAN 130, illustrated by "@addr1," such that data may be provided, by endpoint 140, for example, to client device 110 by directing it to the first network address 112a on WAN 130. In some examples, the first communication network 120 may perform network address translation (NAT), such that client device 110 is associated with a different network address, such as an address within the private address ranges specified in IETF (Internet Engineering Task Force) RFC 1918 "Address Allocation for Private Internets" (10.0.0.0 to 10.255.255.255, 172.16.0.0 to 172.31.255.255, and 192.168.0.0 to 192.168.255.255 for IPv4 addressing), than the first network address 112a, see [009]-[0011]. These are few characteristics of the first communication network. FIG. 3 illustrates a process in which a multimedia session initially established via a first communication network 220 may be continued after a client device 210 connects to a second communication network 222, see [0047]-[0054].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jones’s apparatus by adding the teachings of Lam in order to make a more effective apparatus by avoiding the replacement being performed for the wrong multimedia session, see (Lam, [0053].).
Regarding claim 19, Jones teaches a control method of a communication apparatus that comprises a first communication function for execution communication in a first communication network, and a second communication function for executing communication in a second communication network (FIG. 4 is a block diagram illustrating components in the mobile station that can be used to communicate with the first and second radio networks 52, 54 of FIG. 1. The mobile station 50 includes a first radio 170 for communicating with the first radio network 52 via a first wireless interface 174. The first radio 170 may be a WWAN radio. The first wireless interface 174 may be the air interface 152 of FIG. 3. The mobile station 50 also includes a second radio 172 for communicating with the second radio network 54 via a second wireless interface 176. The second radio 172 may be a WLAN radio. The second wireless interface 176 may be the 802.11 interface 102 of FIG. 2, see column [6] lines [32-52].), the method comprising: 
controlling, in a case where the apparatus is in connection with the first communication network, (FIG. 4, a processor 178 connects to the first radio 170 and second radio 172 and controls their operation, see column 6 lines [32-34]. FIG. 6 is a flowchart of an exemplary process that the mobile station can use to check the availability of the second radio network 54. At Step 224, the mobile station successfully establishes a connection with the second radio network 54, see column [10] lines [37-52]. The second radio network 54 may have faster access speeds, lower costs or other factors that make using the second radio network 54 preferable to using the first radio network 52. Thus, when the second radio network 54 is available, the mobile station may preferably use the second radio network 
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) a control unit configured to, in a case where the apparatus is in connection with the first communication network, based on a characteristic of the first communication network, control a connection to the second communication network in a state in which the connection with the first communication network is maintained.
 However, Lam discloses the missing/crossed limitations comprising: (1) a control unit configured to, in a case where the apparatus is in connection with the first communication network, based on a characteristic of the first communication network, control a connection to the second communication network in a state in which the connection with the first communication network is maintained (FIGS. 1-2 illustrate examples in which a client device continues a multimedia session with an endpoint while connecting to multiple communication networks. FIG. 1 illustrates an embodiment in which a client device 110 continues a multimedia session with an endpoint 140 while connecting to multiple communication networks 120, 122, a camera, a peripheral device, a wearable device, a personal digital assistant, a notebook computer, or a desktop computer. During a first time period t1, client device 110 is connected to, and transfers data via, a first communication network 120. Client device 110 may establish and maintain a wireless data connection with first communication network 120 via, for example, cellular data communication, Wi-Fi (a general term for devices and protocols in accordance with various aspects of the IEEE 802.11 standard), optical data communication, and wireless personal area network technologies (for example, ANT, UWB, Bluetooth, ZigBee, and Wireless USB). First communication network 120 is connected to wide area network (WAN) 130, such that first communication network 120 may transfer data to and from WAN 130 and devices connected to WAN 130, such as endpoint 140. Examples of WAN 130 include, but are not limited to, the Internet and an internal business network extending over a significant geographical distance. Accordingly, via first communication network 120, client device 110 may also transfer data to and from WAN 130 and devices connected to WAN 130 during the time period t1 that client device 110 is connected to first communication network 120. While client device 110 is connected to the first communication network 120, client device 110 is associated with a first network address 112a on WAN 130, illustrated by "@addr1," such that data may be provided, by endpoint 140, for example, to client device 110 by directing it to the first network address 112a on WAN 130. In some examples, the first communication network 120 may perform network address translation (NAT), such that client device 110 is associated with a different network address, such as an address within the private address ranges specified in IETF (Internet FIG. 3 illustrates a process in which a multimedia session initially established via a first communication network 220 may be continued after a client device 210 connects to a second communication network 222, see [0047]-[0054].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jones’s apparatus by adding the teachings of Lam in order to make a more effective apparatus by avoiding the replacement being performed for the wrong multimedia session, see (Lam, [0053].).
Regarding claim 20, Jones teaches a non-transitory computer-readable storage medium that stores a computer-readable instruction for causing, when executed by a computer included in a communication apparatus that comprises a first communication function for executing communication in a first communication network and a second communication function for executing communication in a second communication network (FIG. 4 is a block diagram illustrating components in the mobile station that can be used to communicate with the first and second radio networks 52, 54 of FIG. 1. The mobile station 50 includes a first radio 170 for communicating with the first radio network 52 via a first wireless interface 174. The first radio 170 may be a WWAN radio. The first wireless interface 174 may be the air interface 152 of FIG. 3. The mobile station 50 also includes a second radio 172 for communicating with the second radio network 54 via a second wireless interface 176. The second radio 172 may be a WLAN radio. The second wireless interface 176 may be the 802.11 interface 102 of FIG. 2, see column [6] lines [32-52]. A computer readable medium having , the computer to: 
control in a case where the apparatus is in connection with the first communication network, (FIG. 4, a processor 178 connects to the first radio 170 and second radio 172 and controls their operation, see column 6 lines [32-34]. FIG. 6 is a flowchart of an exemplary process that the mobile station can use to check the availability of the second radio network 54. At Step 224, the mobile station successfully establishes a connection with the second radio network 54, see column [10] lines [37-52]. The second radio network 54 may have faster access speeds, lower costs or other factors that make using the second radio network 54 preferable to using the first radio network 52. Thus, when the second radio network 54 is available, the mobile station may preferably use the second radio network 54. Although the second radio network 54 may be available, the mobile station 50 might continue to use the first radio network 52 as well. For example, the first radio network 52 may be a WWAN that provides both voice and data services. If the second radio network 54 is available, the mobile station 50 might switch to using the second radio network 54 for data services while continuing to use the first radio network 52 for voice services. Alternatively, the mobile station 50 might use the second radio network 54 for data services while continuing to use the first radio network 52 for both voice and data services, thereby potentially achieving a faster data rate than could be achieved from using either one of the radio networks individually for data services, see column [9] lines [62-67] – column [10] lines [1-24]. The missing/crossed out limitations will be discussed in view of Lam.).
 a control unit configured to, in a case where the apparatus is in connection with the first communication network, based on a characteristic of the first communication network, control a connection to the second communication network in a state in which the connection with the first communication network is maintained.
 However, Lam discloses the missing/crossed limitations comprising: (1) a control unit configured to, in a case where the apparatus is in connection with the first communication network, based on a characteristic of the first communication network, control a connection to the second communication network in a state in which the connection with the first communication network is maintained (FIGS. 1-2 illustrate examples in which a client device continues a multimedia session with an endpoint while connecting to multiple communication networks. FIG. 1 illustrates an embodiment in which a client device 110 continues a multimedia session with an endpoint 140 while connecting to multiple communication networks 120, 122, and 124. FIG. 1 illustrates an example in which client device 110 is a tablet computer. However, client device 110 may be embodied in other form factors such as, but not limited to, a smartphone, a smartwatch, a fitness tracker, smart glasses, a gaming machine, a set-top box, a camera, a peripheral device, a wearable device, a personal digital assistant, a notebook computer, or a desktop computer. During a first time period t1, client device 110 is connected to, and transfers data via, a first communication network 120. Client device 110 may establish and maintain a wireless data connection with first communication network 120 via, for example, cellular data communication, Wi-Fi (a general term for devices and protocols in accordance with various aspects of the IEEE 802.11 standard), optical data communication, and wireless personal area network technologies (for example, ANT, UWB, Bluetooth, ZigBee, and Wireless USB). an internal business network extending over a significant geographical distance. Accordingly, via first communication network 120, client device 110 may also transfer data to and from WAN 130 and devices connected to WAN 130 during the time period t1 that client device 110 is connected to first communication network 120. While client device 110 is connected to the first communication network 120, client device 110 is associated with a first network address 112a on WAN 130, illustrated by "@addr1," such that data may be provided, by endpoint 140, for example, to client device 110 by directing it to the first network address 112a on WAN 130. In some examples, the first communication network 120 may perform network address translation (NAT), such that client device 110 is associated with a different network address, such as an address within the private address ranges specified in IETF (Internet Engineering Task Force) RFC 1918 "Address Allocation for Private Internets" (10.0.0.0 to 10.255.255.255, 172.16.0.0 to 172.31.255.255, and 192.168.0.0 to 192.168.255.255 for IPv4 addressing), than the first network address 112a, see [009]-[0011]. These are few characteristics of the first communication network. FIG. 3 illustrates a process in which a multimedia session initially established via a first communication network 220 may be continued after a client device 210 connects to a second communication network 222, see [0047]-[0054].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jones’s apparatus by adding the teachings of Lam in order to make a more effective apparatus by avoiding the replacement being performed for the wrong multimedia session, see (Lam, [0053].).
Regarding claim 2, Jones and Lam teach all the claim limitations of claim 1 above; and Jones further teaches wherein in a case where the first communication network cannot access a predetermined connection destination, the control unit executes control so as to make a connection to the second communication network that can access FIG. 7 is a flowchart of an exemplary process that a mobile station can use to switch between communicating with a WWAN and a wireless network other than a WWAN, see column [11] lines [5-14]. FIG. 8 is a flowchart of an exemplary process that the mobile station can use in conjunction with the process described in FIG. 7 when the network other than a WWAN is available. At Step 260, the mobile station establishes a connection with the wireless network, see column [11] lines [15-31]. FIG.2, the mobile station 50 connects Packet Data Network via Access Point 100. The missing/crossed out limitations will be discussed in view of Lam.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) in a case where the first communication network cannot access a predetermined connection destination, the control unit executes control so as to make a connection to the second communication network that can access the predetermined connection destination. However, Lam discloses the missing/crossed limitations comprising: (1) in a case where the first communication network cannot access a predetermined connection destination, the control unit executes control so as to make a connection to the second communication network that can access the predetermined connection destination (FIG. 1 illustrates an example in which a client device 110 continues a multimedia session with an endpoint 140 while connecting to multiple communication networks 120, 122, and 124., see [0009]-[0019]. FIG. 2 illustrates another 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jones’s apparatus by adding the teachings of Lam in order to make a more effective apparatus by avoiding the replacement being performed for the wrong multimedia session, see (Lam, [0053].).
Regarding claim 3, Jones and Lam teach all the claim limitations of claim 2 above; and Jones further teaches wherein the predetermined connection destination is the Internet (FIG. 2, a personal digital assistant 104 serves as the second wireless node and communicates with the AP 100 over an 802.11 wireless interface 106. Other types of devices may also serve as wireless nodes. Although FIG. 2 only depicts two wireless nodes 50, 104, the WLAN 98 may include a greater or fewer number of wireless nodes. The AP 100 may in turn connect to a packet data network 108 via a data link 110. The data link 110 may be a wired or wireless connection. The packet data network 108 may be any type of packet data network, such as an intranet or the Internet, see column [4] line[53-67]- column [5] line[1-30].).
Regarding claim 7, Jones and Lam teach all the claim limitations of claim 1 above; and Jones further teaches wherein 
in a case where a communication quality in the first communication network does not satisfy a predetermined criterion, the control unit executes control so as to make a connection to the second communication network (The second radio network 54 may have faster access speeds, lower costs or other factors that make using the second radio network 54 preferable to using the first radio network 52. Thus, when the second radio network 54 is available, the mobile station may preferably use the second radio network 54.   It should be 
Regarding claim 8, Jones and Lam teach all the claim limitations of claim 7 above; and Jones further teaches wherein 
the communication quality is a communication speed of data communication (The second radio network 54 may have faster access speeds, lower costs or other factors that make using the second radio network 54 preferable to using the first radio network 52, see column [10] lines [1-24].).
Regarding claim 12, Jones and Lam teach all the claim limitations of claim 1 above; and Jones further teaches wherein the control unit controls a connection to the second communication network based on whether location information can be obtained using the first communication network (The first radio network may be a WWAN and the second radio network may be a WLAN. The mobile station may communicate with a plurality of base stations in the WWAN, such as by being served by one of the base stations and monitoring pilot signals from the other base stations. As the mobile station changes location, it may detect pilot signals from additional base stations not in the plurality of base stations, it may stop detecting a pilot signal from a base station in the plurality of base stations, it may detect a change in the relative strengths of the pilot signals or it may handoff between base stations. As the mobile station detects that it is changing location and has thereafter stopped moving, the mobile station may then attempt to communicate with the WLAN. If the mobile station has moved within range of 
Regarding claim 15, Jones and Lam teach all the claim limitations of claim 7 above; and Jones further teaches wherein in a case where a connection to the second communication network is not to be made, the control unit executes control so as to deactivate the second communication unit (In order to conserve the battery 180, the mobile station 50 may power-down the radios 170, 172 when the mobile station 50 is not communicating with their respective radio networks 52, 54. For example, the mobile station 50 may power-down the second radio 172 when the mobile station 50 is not communicating with the second radio network 54, see column [7] lines [30-35].).
Regarding claim 17, Jones and Lam teach all the claim limitations of claim 1 above; and Jones further teaches  wherein the second communication unit executes wireless LAN communication compliant with the IEEE802. 11 standard series (The WLAN 98 depicted in FIG. 2 may use any of the various 802.11 standards. For example, it may use the 802.11a, 802.11b, 802.11g or other standards under the 802.11 umbrella, see column [5] lines [20-25].).
Claims 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPAT 7200397, henceforth “Jones”) in view of Lam et al. (US 20170325142, henceforth “Lam”) and further in view of Fujinami et al. (US 20180035284, henceforth “Fujinami”).
Regarding claim 4, Jones and Lam teach all the claim limitations of claim 1 above; and Jones further teaches wherein the first communication unit executes communication using a cellular communication method, and second communication network (FIG. 3 shows an exemplary architecture for a WWAN that can be used as the first radio network of FIG. 1. As shown in FIG. 3, the mobile station 50 communicates with a base transceiver station ("BTS") 150 via an air interface 152. The mobile station 50 can communicate with the BTS 150 using a variety of different protocols. The BTS 150 connects to a base station controller ("BSC") 152, which in turn connects to a packet data serving node ("PDSN") 154. The PDSN 154 connects to a packet data network 160. Using this connectivity, the mobile station 50 may then communicate with devices on the packet data network 160. Alternatively, the mobile station 50 may access the WWAN by placing a traditional voice call. The BSC 152 may connect to a mobile switching center ("MSC") 156, which in turn may connect to the public switched telephone network ("PSTN") 158, see column [5] lines [32-68] - column [6] lines [1-17]. FIG. 4 is a block diagram illustrating components in the mobile station that can be used to communicate with the first and second radio networks 52, 54 of FIG. 1. The mobile station 50 includes a first radio 170 for communicating with the first radio network 52 via a first wireless interface 174. The first radio 170 may be a WWAN radio. The first wireless interface 174 may be the air interface 152 of FIG. 3. The mobile station 50 also includes a second radio 172 for communicating with the second radio network 54 via a second wireless interface 176. The second radio 172 may be a WLAN radio. The second wireless interface 176 may be the 802.11 interface 102 of FIG. 2, see column [6] lines [32-52].  The missing/crossed out limitations will be discussed in view of Fujinami.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) in a case where the first communication network is not a public network, the control unit executes control so as to make a connection to the second communication network. However, Fujinami discloses the missing/crossed limitations comprising: (1) in a case where the first communication network is not a public network, the control unit executes control so as to make a connection to the second communication network (A communication method according to the present invention includes: a first step of identifying, based on an attribute of a terminal, a network to be connected to the terminal among a plurality of networks including a first network managed by a first operator and a second network managed by a second operator, see [0015]. The identification unit 20 identifies based on a PLMN ID (Public Land Mobile Network Identifier) included in a connection request from the terminal 1, a network corresponding to the terminal 1 or communication traffic of the terminal 1. The PLMN is a network identification number of a mobile network operator (or a mobile virtual network operator) or a communication network (a legacy network or an MVNO network), and is allocated, for example, for each MNO (MVNO) or each communication network, see [0065]. So, the control unit executes control so as to make a connection to the second communication network in a case where the first communication network is not a public network.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jones’s apparatus by adding the teachings of Fujinami in order to make a more effective apparatus by reducing congestion of a network by offloading communication traffic, see (Fujinami, [0003].).
Regarding claim 5, Jones, Lam and Fujinami teach all the claim limitations of claim 4 above; and Jones further teaches further The BSC 152 may connect to a mobile switching center ("MSC") 156, which in turn may connect to the public switched telephone network ("PSTN") 158, see 
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) comprising a determination unit configured to determine, based on a PLMN ID (Public Land Mobile Network Identifier) transmitted from a base station of the first communication network, whether the first communication network is a public network. However, Fujinami discloses the missing/crossed limitations comprising: (1) comprising a determination unit configured to determine, based on a PLMN ID (Public Land Mobile Network Identifier) transmitted from a base station of the first communication network, whether the first communication network is a public network (The identification unit 20 identifies based on a PLMN ID (Public Land Mobile Network Identifier) included in a connection request from the terminal 1, a network corresponding to the terminal 1 or communication traffic of the terminal 1. The PLMN ID is a network identification number of a mobile network operator (or a mobile virtual network operator) or a communication network (a legacy network or an MVNO network), and is allocated, for example, for each MNO (MVNO) or each communication network. The PLMN ID is included, for example, in an "RRC Connection Setup Request" from the terminal 1. The PLMN ID is included, for example, in an "RRC Connection Setup Complete" from the terminal 1. The identification unit 20 can identify, for example, based on a PLMN ID included in an "RRC Connection Setup Complete" from the terminal 1, a network corresponding to the terminal 1 or communication traffic of the terminal 1, see [0065]-[0066]. So, a determination unit configured to determine, based on a PLMN ID (Public Land Mobile Network Identifier) transmitted from a base station of the first communication network, whether the first communication network is a public network.).

Regarding claim 6, Jones, Lam and Fujinami teach all the claim limitations of claim 4 above; and Jones further teaches wherein (FIG. 4 is a block diagram illustrating exemplary components in the mobile station that can be used to communicate with the first and second radio networks of FIG. 1. FIG. 4, the mobile station 50 also includes a second radio 172 for communicating with the second radio network 54 via a second wireless interface 176, see column [6] lines [32-52]. FIG. 7 is a flowchart of an exemplary process that a mobile station can use to switch between communicating with a WWAN and a wireless network other than a WWAN. FIG. 9 is a flowchart of an exemplary process that the mobile station can use in conjunction with the process described in FIG. 7 when the network other than a WWAN is not available. The missing/crossed out limitations will be discussed in view of Fujinami.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) in a case where the first communication network is a public network, the control unit executes control so as not to make a connection to the second communication network. However, Fujinami discloses the missing/crossed limitations comprising: (1) in a case where the first communication network is a public network, the control unit executes control so as not to make a connection to the second communication network (The identification unit 20 identifies based on a PLMN ID (Public Land Mobile Network Identifier) included in a connection request from the 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jones’s apparatus by adding the teachings of Fujinami in order to make a more effective apparatus by reducing congestion of a network by offloading communication traffic, see (Fujinami, [0003].).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPAT 7200397, henceforth “Jones”) in view of Lam et al. (US 20170325142, henceforth “Lam”) and further in view of Miyazaki et al. (US 20070177598, henceforth “Miyazaki”).
Regarding claim 9, Jones and Lam teach all the claim limitations of claim 7 above; and Jones further teaches wherein The second radio network 54 may have faster access speeds, lower costs or other factors that make using the second radio network 54 preferable to using the first radio network 52. Thus, when the second radio network 54 is available, the mobile station may preferably use the second radio network 54, see column [10] lines [1-24]. The missing/crossed out limitations will be discussed in view of Miyazaki.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) the communication quality is a packet loss rate of data communication. However, Miyazaki discloses the missing/crossed limitations comprising: (1) the communication quality is a packet loss rate of data communication (FIG. 3, the quality values of communication shown at steps S4 packet loss and a delay which are calculated based on values such as a timestamp specified in the packet and a sequence number, see [0050-].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jones’s apparatus by adding the teachings of Fujinami in order to make a more effective apparatus by reducing congestion of a network by offloading communication traffic, see (Fujinami, [0003].).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPAT 7200397, henceforth “Jones”) in view of Lam et al. (US 20170325142, henceforth “Lam”) and further in view of Zhu et al. (US 20140274179, henceforth “Zhu”).
Regarding claim 11, Jones and Lam teach all the claim limitations of claim 1 above; and Jones further teaches wherein 
the control unit controls a connection to the second communication network based on whether a frequency band used for communication in the first communication network is a predetermined frequency band (FIG. 4, the mobile station 50 also includes a second radio 172 for communicating with the second radio network 54 via a second wireless interface 176. The second radio 172 may be a WLAN radio. The second wireless interface 176 may be the 802.11 interface 102 of FIG. 2, see column [6] lines [32-52]. The missing/crossed out limitations will be discussed in view of Zhu.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) the control unit controls a connection to the second communication network based on whether a frequency band used for communication in the first communication network is a predetermined frequency band.  However, Zhu discloses the missing/crossed limitations the control unit controls a connection to the second communication network based on whether a frequency band used for communication in the first communication network is a predetermined frequency band (An embodiment provides systems, methods, processes and devices for detecting or monitoring current and new connection(s) to networks by a communication device. Depending on the status of the connections, an embodiment can initiate adjustments for communication parameters that the communication device implements to communicate with one of the networks. In particular, an embodiment may detect a connection to a first network for the communication device and depending on one or more characteristics of the connection; an embodiment may adjust a communication parameter that the device is using for a second communication network, see [0010]. Operating parameters for exemplary network 118 follow standards set by the IEEE LAN/MAN Standards Committee, known as IEEE 802, through its working group "11". The IEEE 802.11 working group defines numerous distinct frequency ranges for transmission frequencies, e.g. so-called "white spaces" of the VHF/UHF television transmission bands (namely frequencies that are unused or underutilized geographically or temporally as specified in a geo-location database or its proxy server), 2.4 GHz, 3.6 GHz, 4.9 GHz, 5.0-6.0 GHz bands and other bands. Each frequency range may be divided into sets of channels. Communications can be specified to be carried on a particular channel for a particular band, see [0040]. AP 110b is a communication device that contains an IEEE 802.11 radio receiver/transmitter (or transceiver) and functions as a bridge between network 112 and other networks (such as network 102, Internet 106 and/or LAN 108) for its carried communications, see [0042]. So, the control unit controls a connection to the second communication network based on whether a frequency band used for communication in the first communication network is a predetermined frequency band.).
.
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPAT 7200397, henceforth “Jones”) in view of Lam et al. (US 20170325142, henceforth “Lam”) and further in view of Ryu et al. (US 20110075635, henceforth “Ryu”).
Regarding claim 13, Jones and Lam teach all the claim limitations of claim 12 above; and Jones further teaches  wherein (The mobile station 50 may move among various different locations, and the mobile station 50 may use a change in location as a trigger to perform one or more actions, see column [3] lines [47-60]. The mobile station 50 might check for the availability of the second radio network 54 after making this determination. For example, the mobile station 50 may move from a position outside the coverage area of the second radio network 54 to a position inside the coverage area of the second radio network 54, as shown by a dashed line 56. The mobile station 50 may then detect that it has changed location and thereafter stopped moving. In response to this determination, the mobile station 50 may then attempt to determine if it has moved within range of the second radio network 54, such as by attempting to communicate with the second radio network 54. If the mobile station 50 successfully communicates with second radio network 54, then the mobile station may begin using the second radio network 54 to provide voice, data or other services, otherwise the mobile station 50 might continue communicating with the first radio network 52, see column [6] lines [32-52]. The missing/crossed out limitations will be discussed in view of Ryu.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) in a case where location information is included in information notified by a partner apparatus of the first communication network, the control unit executes control so as not to make a connection to the second communication network. However, Ryu discloses the missing/crossed limitations comprising: (1) in a case where location information is included in information notified by a partner apparatus of the first communication network, the control unit executes control so as not to make a connection to the second communication network (A method for performing data communication by a mobile terminal that can access both first and second networks, the heterogeneous networks which can be connected with the Internet, see [0009]. A mobile communication module configured to access a mobile communication network including at least one of a wideband code division multiple access (WCDMA) and a high speed downlink packet access (HSDPA); a location information module configured to acquire location information; and a controller configured to control the location information module to acquire a current location, and deactivate the wireless Internet module if the acquired current location is in an area which has been registered in a database that manages a communication poor area of at least one of the mobile Internet and the mobile communication network according to the result of referring to the database, see [0020]. This technique is used by the control unit to execute control so as not to make a connection to the second communication network in a case where location information is included in information notified by a partner apparatus of the first communication network.).

 Regarding claim 14, Jones and Lam teach all the claim limitations of claim 12 above; and Jones further teaches wherein (The mobile station 50 may move among various different locations, and the mobile station 50 may use a change in location as a trigger to perform one or more actions, see column [3] lines [47-60]. The mobile station 50 might check for the availability of the second radio network 54 after making this determination. For example, the mobile station 50 may move from a position outside the coverage area of the second radio network 54 to a position inside the coverage area of the second radio network 54, as shown by a dashed line 56. The mobile station 50 may then detect that it has changed location and thereafter stopped moving. In response to this determination, the mobile station 50 may then attempt to determine if it has moved within range of the second radio network 54, such as by attempting to communicate with the second radio network 54. If the mobile station 50 successfully communicates with second radio network 54, then the mobile station may begin using the second radio network 54 to provide voice, data or other services, otherwise the mobile station 50 might continue communicating with the first radio network 52, see column [6] lines [32-52]. The missing/crossed out limitations will be discussed in view of Ryu.).
in a case where the communication apparatus has a function of obtaining location information, the control unit executes control so as not to make a connection to the second communication network regardless of whether location information can be obtained using the first communication network. However, Ryu discloses the missing/crossed limitations comprising: (1) in a case where the communication apparatus has a function of obtaining location information, the control unit executes control so as not to make a connection to the second communication network regardless of whether location information can be obtained using the first communication network (A method for performing data communication by a mobile terminal that can access both first and second networks, the heterogeneous networks which can be connected with the Internet, see [0009]. FIG. 2, the wireless communication unit 110 typically includes one or more components allowing radio communication between the mobile terminal 100 and a wireless communication system or a network in which the mobile terminal is located. For example, the wireless communication unit 110 may include at least one of a broadcast receiving module 111, a mobile communication module 112, a wireless Internet module 113, a short-range communication module 114, and a location information module 115, see [0063]. The location information module 115 is a module for checking or acquiring a location of the mobile terminal. The location information module 115 may acquire location information by using a global navigation satellite system (GNSS), see [0075]. So, the control unit executes control so as not to make a connection to the second communication network regardless of whether location information can be obtained using the first communication network in a case where the communication apparatus has a function of obtaining location information.).
.
Claims 10, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPAT 7200397, henceforth “Jones”) in view of Lam et al. (US 20170325142, henceforth “Lam”) and further in view of Takae et al. (US 20160226861, henceforth “Takae”).
Regarding claim 10, Jones and Lam teach all the claim limitations of claim 7 above; and Jones further teaches wherein 
in a case wherein (The second radio network 54 may have faster access speeds, lower costs or other factors that make using the second radio network 54 preferable to using the first radio network 52. Thus, when the second radio network 54 is available, the mobile station may preferably use the second radio network 54.   It should be understood, however, that although the second radio network 54 may be available, the mobile station 50 might continue to use the first radio network 52 as well, see column [10] lines [1-24]. The missing/crossed out limitations will be discussed in view of Takae.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) in a case wherein the communication quality in the first communication network satisfies the predetermined criterion the control unit executes control so as not to make a connection to the second communication network. However, Takae discloses the missing/crossed limitations the communication quality in the first communication network satisfies the predetermined criterion the control unit executes control so as not to make a connection to the second communication network (The second network information is information regarding one wireless network that is selected based on state information from one or more wireless networks to which the wireless communication terminal 200-1 is connectable through the authentication procedure. Thus, for example, the wireless communication terminal 200-1 can specify a desirable wireless network to which the wireless communication terminal 200-1 is connectable through the authentication procedure (for example, a wireless network with better communication quality) from the provided second network information. As a result, for example, the wireless communication terminal 200-1 can promptly switch communication from communication using tethering to communication that is performed via the specified more desirable wireless network, see [0217].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jones’s apparatus by adding the teachings of Takae in order to make a more effective apparatus by promptly switching communication to communication that is performed via a more desirable wireless network, see (Takae, [0014].).
Regarding claim 16, Jones and Lam teach all the claim limitations of claim 1 above; and Jones further teaches wherein in a case where a connection to the second communication network is not to be made, the control unit executes control such that In order to conserve the battery 180, the mobile station 50 may power-down the radios 170, 172 when the mobile station 50 is not communicating with their respective radio networks 52, 54. For example, the mobile station 
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) in a case where a connection to the second communication network is not to be made, the control unit executes control such that the second communication unit does not execute processing related to connection establishment while the second communication unit is maintained to be active. However, Takae discloses the missing/crossed limitations comprising: (1) in a case where a connection to the second communication network is not to be made, the control unit executes control such that the second communication unit does not execute processing related to connection establishment while the second communication unit is maintained to be active (The mobile communication terminal 100-1 and the wireless communication terminal 200-1 execute a disconnection process for disconnecting the connection of the first wireless communication (WLAN (direct communication)) (S1096). As a result, the connection of the first wireless communication between the mobile communication terminal 100-1 and the wireless communication terminal 200-1 is disconnected. After the disconnection process, the mobile communication terminal 100-1 (for example, the control unit 160) may In other words, the mobile communication terminal 100-1 may stop an operation of software or hardware for the first wireless communication. Accordingly, for example, the mobile communication terminal 100-1 transmits no beacon of the first wireless communication, and as a result, power consumption of the mobile communication terminal 100-1 can be reduced. Alternatively, after the disconnection process, the mobile communication terminal 100-1 (for example, the control unit 160) may further lengthen a transmission interval of beacons of the first wireless communication. Accordingly, for example, power consumption of the mobile communication terminal 100-1 can be reduced, and re-connection of the wireless communication terminal 200-1 to the mobile communication terminal 100-1 can be more quickly perform, see [0247].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jones’s apparatus by adding the teachings of Takae in order to make a more effective apparatus by promptly switching communication to communication that is performed via a more desirable wireless network, see (Takae, [0014].).
Regarding claim 18, Jones and Lam teach all the claim limitations of claim 1 above; and Jones further teaches further (The missing/crossed out limitations will be discussed in view of Takae.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) comprising a display unit configured to display information related to control executed by the control unit. However, Takae discloses the missing/crossed limitations comprising: (1) comprising a display unit configured to display information related to control executed by the control unit (FIG. 20 is a block diagram showing an example of a schematic configuration of the a processor 701, a memory 702, a storage 703, an external connection interface 704, a camera 705, a sensor 706, a microphone 707, an input device 708, a display device 709, a speaker 710, a mobile communication interface 711, an antenna switch 712, an antenna 713, a WLAN communication interface 714, an antenna switch 715, an antenna 716, a Bluetooth communication interface 717, an antenna switch 718, an antenna 719, a bus 720, a battery 721, and an auxiliary controller 72, see [0419].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jones’s apparatus by adding the teachings of Takae in order to make a more effective apparatus by promptly switching communication to communication that is performed via a more desirable wireless network, see (Takae, [0014].).
 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        


/GARY MUI/Primary Examiner, Art Unit 2464